FILED
                             NOT FOR PUBLICATION                            JUL 30 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



HANG CHEN,                                       No. 09-70790

               Petitioner,                       Agency No. A077-353-528

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 24, 2013 **

Before:        ALARCÓN, CLIFTON, and CALLAHAN, Circuit Judges.

       Hang Chen, a native and citizen of China, petitions pro se for review of the

Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion the BIA’s denial of a motion to reopen. Najmabadi v. Holder,

597 F.3d 983, 986 (9th Cir. 2010). We deny the petition for review.

      The BIA did not abuse its discretion by denying Chen’s motion to reopen as

untimely where the motion was filed more than six years after her final order of

removal, see 8 C.F.R. § 1003.2(c)(2), and Chen failed to demonstrate a material

change in circumstances in China to qualify for the regulatory exception to the

filing deadline, see Najmabadi, 597 F.3d at 991; He v. Gonzales, 501 F.3d 1128,

1132 (9th Cir. 2007) (a change in personal circumstances does not establish

changed circumstances in the country of origin).

      PETITION FOR REVIEW DENIED.




                                         2                                    09-70790